OSCN Found Document:SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS2016 OK 21Decided: 02/29/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 21, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 

RE: Suspension of Certificates of Certified Shorthand Reporters
ORDER
The Oklahoma Board of Examiners of Certified Shorthand Reporters has recommended to the Supreme Court of the State of Oklahoma the suspension of the certificate of each of the Oklahoma Certified Shorthand Court Reporters listed on the attached Exhibit for failure to comply with the continuing education requirements for calendar year 2015 and/or with the annual certificate renewal requirements for 2016. 
Pursuant to 20 O.S., Chapter 20, App. 1, Rule 20(c), failure to satisfy the annual renewal requirements on or before February 15 shall result in administrative suspension on that date. Pursuant to 20 O.S., Chapter 20, App. 1, Rule 23(d), failure to satisfy the continuing education reporting requirements on or before February 15 shall result in administrative suspension on that date. 
IT IS THEREFORE ORDERED that the certificate of each of the court reporters named on the attached Exhibit is hereby suspended effective February 15, 2016.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 29th day of FEBRUARY, 2016. 
/S/CHIEF JUSTICE
Exhibit


Name

CSR #

Reason


Lori Byrd

1981

Continuing Education/Renewal


Christina Ogle

1088

Continuing Education/Renewal


Norma Rico

1992

Renewal


Lisa Stockwell

1969

Continuing Education/Renewal


Nikki Tate

1608

Continuing Education/Renewal


Amy Taylor

1993

Renewal


Renetta Thompson

606

Continuing Education


 

 

 




Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.